Citation Nr: 1040612	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1959 to May 
1961.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2005 rating decision of the Detroit, 
Michigan, VA Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in August 2009, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or evidence of an event not reasonably foreseeable, 
is not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for an eye 
disability under the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.358 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The May 2006 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The claimant's VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  The Veteran was afforded a VA examination in 
January 2010.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 
C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability was service-connected.  For purposes of this section, 
a disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of Title 38, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination, 
compensation will be payable for such additional disability.  In 
determining that additional disability exists, the following 
considerations will govern: (1) the veteran's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  (i) As applied 
to examinations, the physical condition prior to the disease or 
injury will be the condition at time of beginning the physical 
examination as a result of which the disease or injury was 
sustained.  (ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment was 
designed to relieve.  (2) Compensation will not be payable under 
38 U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, or hospitalization, 
etc., was authorized.

In determining whether such additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, medical 
or surgical treatment, or examination, the following 
considerations will govern: (1) It will be necessary to show that 
the additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it resulted 
from disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary consequences" 
are those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2010).

Analysis

Initially, the Board finds substantial compliance with the 
Board's August 2009 remand.  The appellant was afforded a VA 
examination and the claim was readjudicated.  Consequently, the 
Board is able to proceed to a decision.  

The Veteran asserts that he has additional eye disability as a 
result of eye treatment at a VA facility.  Having reviewed the 
evidence, the Board finds that compensation under the provisions 
of 38 U.S.C.A. § 1151 in that regard is not warranted.

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or by an event not 
reasonably foreseeable.  Evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault is not of record.

The appellant asserts that he has additional disability of the 
right and left eye in association with cataract surgery at a VA 
facility.  In his January 2005 notice of disagreement he asserted 
that during the cataract surgery, his eyeball was taken out and 
not properly replaced, and that as a result, he is unable to see 
anything out of that eye, which impairs visual acuity in the 
other eye.  In a January 2005 statement in support of the claim, 
the appellant clarified that his contention is that the right eye 
ball had been removed and replaced improperly, and that he has 
been unable to see out of either eye since that time.

An April 1987 VA treatment record shows an assessment of impaired 
vision.  An October 15, 1987 record reflects that the appellant 
underwent excision of cataracts of the left eye.  The operation 
report notes that the nucleus was delivered without 
complications, and complications were noted to be "none."  An 
October 22, 1987 record notes an implant in the left eye, and 
complaints of left eye haziness were noted on October 23, 1987.  
Drops to the left eye were prescribed.  A December 1, 1987 record 
notes that he had had a lens implant in the left eye at a VA 
facility.  A December 17, 1987 record reflects that he underwent 
excision of cataracts of the right eye.  No complications were 
noted.

A June 1988 VA treatment record reflects complaints of blurred 
vision in the left eye.  An October 1988 record notes that the 
appellant was status post bilateral cataract extraction.  A March 
1989 record reflects complaints that the right eye was blurry.  A 
history of irritosis was noted.

Records, dated in March 1992, note a one-week history of 
decreased vision in the right eye with sudden visual loss on 
March 7, 1992.  A history of bilateral cataract surgery with lens 
implantation was noted in 1987.  The diagnosis was right eye 
retinal detachment and he underwent a right eye scleral buckle 
procedure.  The procedure report notes that indirect 
ophthalmoscopic examination of the right eye revealed total 
retinal detachment with a horseshoe tear located at the 11 
o'clock meridian at the edge of a large area of the superior 
lattice.  The examination report notes that the tear was on the 
buckle, that it was decided not to drain the subretinal fluid, as 
very little was present, and that it was felt that drainage could 
cause retinal incarceration.  The report notes that after the 
band was tightened, inspection of the retina revealed moderate 
amounts of radial folds of the retina, but that the buckle was 
supporting the tear.  No complications were noted.

Records, dated in June 1993, note retinal detachment in the left 
eye and that the Veteran underwent a scleral buckle procedure in 
the left eye.  No complications were noted, and his vision was 
noted to have improved, post-operatively.  

A March 2009 VA opinion states the following:

In my opinion, veteran's disability is 
actually definitely not at all - due to any of 
the following: Carelessness, negligence, lack 
of proper skill, error in judgment or other 
instance or fault on the part of VA in 
furnishing VA hospitalization, medical or 
surgical treatment, or an event not reasonably 
foreseeable. Please note, I reiterate, it is 
not at all associated with any carelessness, 
negligence, lack of proper skill, error in 
judgment or other instance of fault on the 
part of VA.

In an addendum, the physician stated that the appellant did not 
have additional eye disability as a result of treatment in 1987, 
1992, or 1993 at a VA facility.  

The January 2010 VA examiner stated that an eye disability was 
not caused by or a result of eye treatment at a VA facility in 
1987, 1992, and 1993.  The examiner noted that the cataract 
surgery in 1987 went well and without complication and that the 
Veteran presented to the eye clinic in 1992 with retinal 
detachment in the right eye, and presented in 1993 with retinal 
detachment in the left eye, each time requiring corrective 
surgery.  

A determination as to whether additional disability due to VA 
treatment as it pertains to 38 U.S.C.A. § 1151 requires competent 
evidence.  The appellant is competent to report his symptoms.  As 
a layman, however, his opinion alone is not sufficient upon which 
to base a determination as to whether there is additional 
disability as a result of eye treatment at a VA facility due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or evidence of an event not reasonably foreseeable.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the 
January 2010 VA opinion to the effect that there is no additional 
eye disability due to eye treatment at a VA facility.  The 
examiner reviewed the claims file and the opinion provided is a 
based on objective findings, reliable principles, and sound 
reasoning, and is not inconsistent with the March 2009 VA 
opinion.  

The Board finds that the preponderance of the evidence is against 
a grant of entitlement to compensation for a bilateral eye 
disorder under the provisions of 38 U.S.C.A. § 1151, and there is 
no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

Compensation for a bilateral eye disorder under the provisions of 
38 U.S.C.A. § 1151 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


